DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 11, 12 and 18 are objected to because of the following informalities: the claim 1 recites “A communication terminal for communicating...the communication terminal being configured to: communicate... determine... communicate...” the claim 10 recites “A communication terminal for communicating...the communication terminal being configured to: store... communicate... determine... communicate...” the claim 11 recites “A communication terminal for communicating...the communication terminal being configured to: store... communicate... determine...determine...” the claim 12 recites “A communication base device for communicating...the communication base device being configured to: communicate...communicate...” the claim 18 recites “A communication base device for communicating....the communication base device being configured to: allocate...communicate...communicate...” thus the claims recite a machine but the body of the claims recite the actions/steps performed by the machine. 
For clarity and placing the claim into a proper machine claim, it is suggested to add components/units comprised by the machine, in the body of the claims, to see MPEP 2106.03, section I1 ; MPEP 2173.05(p), section II2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0098312 A1 to Lin et al. (hereafter refers as Lin).
Regarding claim 10, Lin teaches a communication terminal for communicating with a base device by frequency and/or time division multiplexing (UE for communicating with a base station by frequency and/or time division multiplexing, paragraphs [27, 30, 52], Fig. 1, 3, provisional 62/402,292, pages 59-60), the communication terminal being configured to transmit and/or receive signals to and/or from the base device using any of a plurality of numerology types (the UE is configured to communicate with the base station using any of a plurality of numerologies, paragraphs [27, 30, 52], Fig. 1, 3, provisional 62/402,292, pages 59-60), the communication terminal being configured to:
(the UE stores indices of a plurality of frequency/time resources in a lookup table, paragraph [68], provisional 62/402,292, page 62);
communicate with the base device using a default one of the numerology types (the UE communicate with the base station, i.e. control channel, using a first numerology, paragraphs [52, 65-67], provisional 62/402,292, pages 60-61, which is a default numerology, paragraphs [63-64], provisional 62/402,292, page 62) and receive from the base device (i) a configuration word and (ii) an indication of a time and/or frequency space resource associated with the configuration word (the UE receives indication information indicating a second numerology and resource index associated with the information/second numerology, paragraphs [52, 54, 67-68], provisional 62/402,292, pages 61-62);
determine in dependence on the configuration word a secondary numerology type (the UE determines the second numerology based on the indication information, paragraphs [52, 54, 67-68], provisional 62/402,292, pages 61-62); and
communicate with the base device using the secondary numerology type in the resource indicated by the indication of the time and/or frequency space resource associated with the configuration word (the UE communicates with the base station using the second numerology in the resource matched the resource index, paragraphs [60, 61, 64, 71-72], provisional 62/402,292, pages 60-62).
Regarding claim 11, Lin teaches a communication terminal for communicating with a base device by frequency and/or time division multiplexing (UE for communicating with a base station by frequency and/or time division multiplexing, paragraphs [27, 30, 52], Fig. 1, 3, provisional 62/402,292, pages 59-60), the communication terminal being configured to transmit and/or receive signals to and/or from the base device using any of a plurality of numerology types (the UE is configured to communicate with the base station using any of a plurality of numerologies, paragraphs [27, 30, 52], Fig. 1, 3, provisional 62/402,292, pages 59-60), the communication terminal being configured to:
store a definition of one or more identifiers pertaining to the communication terminal (the UE stores indices of a plurality of frequency/time resources in a lookup table, paragraph [68], provisional 62/402,292, page 62);
communicate with the base device using a default one of the numerology types (the UE communicates with the base station, i.e. control channel, using a first numerology, paragraphs [52, 65-67], provisional 62/402,292, pages 60-61, which is a default numerology, paragraphs [63-64], provisional 62/402,292, page 62) and receive from the base device (i) a configuration word and (ii) a resource identifier associated with the configuration word (the UE receives indication information indicating a second numerology and resource index associated with the information/second numerology, paragraphs [52, 54, 67-68], provisional 62/402,292, pages 61-62);
determine in dependence on the configuration word a secondary numerology type (the UE determines the second numerology based on the indication information, paragraphs [52, 54, 67-68], provisional 62/402,292, pages 61-62);
determine whether the received resource identifier matches the definition of one or more identifiers (the UE uses the received resource index to find a resource in the lookup table, paragraphs [60, 68], provisional 62/402,292, pages 60, 62); and
(using an identified resource, the UE communicates with the base station using the second numerology, paragraphs [60, 61, 64, 71-72], provisional 62/402,292, pages 60-62).

Claims 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam).
Regarding claim 12, Nam teaches a communication base device for communicating with a terminal by frequency and/or time division multiplexing (a base station for communicate with a UE by frequency and/or time division multiplexing, Fig. 23-24, paragraphs [250-255], provisional 62/356,216, hereafter refers as provisional, Fig. 16-17 and pages 42-43), the communication base device being configured to transmit and/or receive signals to and/or from the terminal using any of a plurality of numerology types (the base station is configured to communicate with the UE using any of a plurality of numerologies, abstract, paragraphs [239-241], provisional, pages 41-42), the communication base device being configured to:
communicate with the terminal using a default one of the numerology types (the base station is configured to communicate with the UE using one of the default numerologies, paragraphs [229-233], provisional, pages 35-37) and transmit to the terminal (i) a configuration word indicating a secondary numerology type (the base station transmits an indication information of an alternative numerology to the UE, paragraphs [241, 247-248], provisional, pages 38-40) and (ii) an indication of a time (the base station transmits resource index associated with the indication information, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50); and
communicate with the terminal using the secondary numerology type in the resource indicated by the said indication (the UE communicates with the base station using the alternative numerology using the resources associated with the resource index, paragraphs [240-247, 252, 260-261] and Fig. 21-25C, provisional, pages 41-43, 47-48).
Regarding claim 13, Nam further teaches, wherein the indication of a resource comprises an indication of a set of subcarriers (the resource index identifies a resource grid associated with the alternative numerology, wherein each of the resource grid is comprising a set of resource elements, paragraphs [270-273, 274], provisional, pages 47-48, wherein each resource element that identifies a subcarrier, i.e. k’, paragraphs [188, 244, 270-273], and Fig. 13-14, 21-25C, provisional, pages 24-25, 47-48), and a length of a group of symbols defining that resource (each resource element also identifies a symbol, i.e. l’, wherein resource grid comprises a range of symbols for the alternative numerology, paragraphs [188, 234, 244, 247, 267, 270-273], and Fig. 13-14, 21-25C, provisional, pages 24-25, 47-48).
Regarding claim 14, Nam further teaches wherein the group of symbols is a contiguous group of symbols (wherein the range of symbols is a contiguous group of symbols, paragraph [272] and Fig. 21-23, provisional, pages 41-43, 47-48).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini).
Regarding claim 1, Nam teaches a communication terminal for communicating with a base device by frequency and/or time division multiplexing (a UE for communicating with a base station by frequency and/or time division multiplexing, Fig. 23-24, paragraphs [250-255], provisional 62/356,216, hereafter refers as provisional, Fig. 16-17 and pages 42-43), the communication terminal being configured to transmit and/or receive signals to and/or from the base device using any of a plurality of numerology types (the UE is configured to communicate with the base station using any of a plurality of numerologies, abstract, paragraphs [239-241], provisional, pages 41-42), the communication terminal being configured to:
communicate with the base device using a default one of the numerology types (the UE is configured to communicate with the base station using one of the default numerologies, paragraphs [229-233], provisional, pages 35-37) and thereby receive a configuration word from the base device (the UE receives indication information, paragraphs [241, 247-248], provisional, pages 38-40);
determine in dependence on the default one of the numerology types and the configuration word a secondary numerology type (the UE determines, based on the indication information received while communicating in the default numerology, an alternative numerology, paragraphs [241, 247-248], provisional, pages 38-40); and
communicate with the base device using the secondary numerology type (the UE communicates with the base station using the alternative numerology using the resources associated with the resource index, paragraphs [240-247, 252, 260-261], provisional, pages 41-43, 47-48).
However, Nam does not explicitly teach the communication using the secondary numerology type is “when the secondary numerology type is activated”.
Abedini teaches a communication terminal for communicating with a base device by frequency and/or time division multiplexing (a UE for communicate with a base station by frequency and/or time division multiplexing, Fig. 5, 7, paragraphs [74, 82], provisional 62/379,697, Fig. 5-6 and paragraphs [53, 57, 60]), the communication terminal being configured to transmit and/or receive signals to and/or from the base device using any of a plurality of numerology types (the UE is configured to communicate with the base station using any of a plurality of numerologies, abstract, paragraphs [82-85], Fig. 7, provisional 62/379,697, Fig. 6 and paragraphs [49-53, 60]), the communication terminal being configured to:
communicate with the base device using one of the numerology types (the UE is configured to communicate with the base station using a numerology determined for the fallback subframe(s), paragraphs [66, 83-84] and Fig. 7, step 706, provisional 62/379,697, paragraphs [49-52, 60-64] and Fig. 6, step 606) and thereby receive a configuration word from the base device (the UE receives indication information of indicating a second numerology, paragraphs [66, 83-85] and Fig. 7, step 708, provisional 62/379,697, paragraphs [49-52, 60-64] and Fig. 6, step 608);
determine in dependence on the default one of the numerology types and the configuration word a secondary numerology type (the UE determines, based on the indication information received, the second numerology, paragraphs [66, 83-84], provisional 62/379,697, paragraphs [49-52, 60-64]); and
communicate with the base device using the secondary numerology type when the secondary numerology type is activated (the UE communicates with the base station using the second numerology when the second numerology is activated, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of communicating with the base device using the secondary numerology type when the secondary numerology type is activated as taught by Abedini, with the teachings of communicating with the base device using the secondary numerology type as taught by Nam, for a purpose of increase efficiency in communication between the communication terminal and the base device by communicating using the secondary numerology type when the secondary numerology type is activated, thus the communication using the secondary numerology type is guaranteed at the time (see Abedini, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Regarding claim 2, the combination of Nam and Abedini further teaches wherein the communication terminal is configured to determine in dependence on the default one of the numerology types (the UE determines, based on the indication information received while communicating in the default numerology, an alternative numerology, see Nam, paragraphs [241, 247-248], provisional, pages 38-40) and the configuration word a location at which the secondary numerology type is to be active (a location/position of time and/or frequency at which the second/alternative numerology is to be active, see Nam, paragraphs [240-247, 252, 260-261], provisional, pages 41-43, 47-48, see Abedini, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Regarding claim 3, Abedini further teaches the communication terminal storing information indicative of a time at which to activate the secondary numerology type, or being configured to receive information indicative of a time at which to activate the secondary numerology type (the UE receives indication when the second numerology type is to be activated, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the communication terminal being configured to receive information indicative of a time at which to activate the secondary numerology type as taught by Abedini, with the teachings of communicating with the base device using the secondary numerology type as taught by Nam, for a purpose of increase efficiency in communication between the communication terminal and the base device by communicating using the secondary numerology type when the secondary numerology type is activated, thus the communication using the secondary numerology type is guaranteed at the time (see Abedini, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Regarding claim 5, Nam further teaches wherein the communication terminal is configured to:
(the UE determines a range of frequencies in which to operate, paragraphs [232-234], provisional, pages 35-36); and 
in dependence on that determination, select the default one of the numerology types (the UE based on the determined range of frequencies in which to operate, identify the default numerology, paragraphs [232-234], provisional, pages 35-36).
Regarding claim 7, Nam further teaches wherein the communication terminal is configured to determine the secondary numerology type by:
determining in dependence on the received communication word a deviation from the default numerology type (determining an offset value or bit values, based on the received indication information, see Nam, paragraphs [242, 244, 249], provisional, pages 39-40); and
selecting as the secondary numerology type the one of the plurality of numerology types that deviates from the default numerology type by the determined deviation (based on the offset value or bit values, the UE determines the alternative numerology that deviates from the default numerology, paragraphs [242, 244, 249], provisional, pages 39-40).
Regarding claim 8, the combination of Nam and Abedini further teaches wherein the communication terminal is configured to receive from the base device an indication of a time and/or frequency space resource associated with the configuration word (the UE receives indication of time and/or frequency resource associated with the alternative numerology, see Nam, paragraphs [240-247, 252, 260-261], provisional, pages 41-43, 47-48, see Abedini, paragraphs [68, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]), and in dependence on that indication use the secondary numerology type for transmission and/or reception of signals in that resource (the UE uses the alternative/second numerology for communicate with the base station in the indicated the time and/or frequency resource, see Nam, paragraphs [240-247, 252, 260-261], provisional, pages 41-43, 47-48, see Abedini, paragraphs [68, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini) as applied to claims above, and further in view of US 2012/0113967 A1 to Smith et al. (hereafter refers as Smith).
Regarding claim 4, the combination of Nam and Abedini further teaches wherein the number of bits in the configuration word is less (the number of bits in the indication information used to indicate numerology, is a few bit, i.e. 1 or 2 bits, see Nam, paragraphs [241, 248, 269], provisional, pages 39-40).
However, the combination of Nam and Abedini does not explicitly teach the number of bits is “less than the number of bits” in a binary representation of the number of the plurality of numerology types.
Smith teaches the number of bits in the configuration word is less than the number of bits in a binary representation of the number of the plurality of configuration types (transmitting indication via DCI to inform configuration of subframes, using a fewer number bits than the number of bits in a binary representation of the subframe configurations, Fig. 14 and paragraphs [100-101, 108]).
(see Smith, Fig. 14 and paragraphs [100-101, 108]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini) as applied to claims above, and further in view of US 2018/0041948 A1 to Chou et al. (hereafter refers as Chou).
Regarding claim 6, the combination of Nam and Abedini does not explicitly teach wherein the communication terminal “stores, for each of at least some of the numerology types, a mapping defining which of the plurality of numerology types are indicated by specific values of the configuration word, the communication terminal being configured to determine the secondary numerology type by selecting as the secondary numerology type the numerology type indicated for the received configuration word by the mapping corresponding to the default numerology type”.
Chou teaches a communication terminal stores, for each of at least some of the numerology types, a mapping defining which of the plurality of numerology types (UE stores the RAN profile indexing message which including, for each of the numerology types, i.e. PHY configurations, paragraphs [36-38], provisional 62/369,847, paragraphs [35-37], indexing information, paragraphs [49, 58, 95, 138], provisional 62/369,847, paragraphs [48, 57, 66, 126]) are indicated by specific values of the configuration word (wherein the UE receives one of the index information in a message from a base station, Fig. 2 and paragraph [50] and provisional 62/369,847, Fig. 2 and paragraph [49]), the communication terminal being configured to determine the secondary numerology type by selecting as the secondary numerology type the numerology type indicated for the received configuration word by the mapping corresponding to the default numerology type (the UE determines a secondary numerology/PHY configuration by mapping the index information received by mapping corresponding to the default numerology/PHY configuration, paragraphs [52-53, 67, 91-92], provisional 62/369,847, paragraphs [43, 66, 90, 92]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the communication terminal stores, for each of at least some of the numerology types, a mapping defining which of the plurality of numerology types are indicated by specific values of the configuration word, the communication terminal being configured to determine the secondary numerology type by selecting as the secondary numerology type the numerology type indicated for the received configuration word by the mapping corresponding to the default numerology type as taught by Chou, with the teachings of the number of bits in the configuration word as taught by combination of Nam and Abedini, for a purpose of reducing signaling overhead and latency by enabling  (see Chou, paragraphs [45, 53], provisional 62/369,847, paragraphs [27, 44, 52, 107]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini) as applied to claims above, and further in view of US 2018/0098312 A1 to Lin et al. (hereafter refers as Lin).
Regarding claim 9, the combination of Nam and Abedini further teaches receive a resource identifier associated with the configuration word (the UE receives resource index associated with the indication information, see Nam, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
However, the combination of Nam and Abedini does not explicitly teach “store a definition of one or more identifiers pertaining to the terminal, determine whether the received resource identifier matches the definition of one or more identifiers, and wherein the communication terminal is configured such that communication with the base device using the secondary numerology type is conditional on the received resource identifier matching the definition of one or more identifiers”.
Lin teaches a communication terminal for communicating with a base device by frequency and/or time division multiplexing (UE for communicating with a base station by frequency and/or time division multiplexing, paragraphs [27, 30, 52], Fig. 1, 3, provisional 62/402,292, pages 59-60), the communication terminal being configured to transmit and/or receive signals to and/or from the base device using any of a plurality of numerology types (the UE is configured to communicate with the base station using any of a plurality of numerologies, paragraphs [27, 30, 52], Fig. 1, 3, provisional 62/402,292, pages 59-60), the communication terminal being configured to:
store a definition of one or more identifiers pertaining to the communication terminal (the UE stores indices of a plurality of frequency/time resources in a lookup table, paragraph [68], provisional 62/402,292, page 62);
receive a resource identifier associated with the configuration word (the UE receives indication information indicating a second numerology and resource index associated with the information/second numerology, paragraphs [52, 54, 67-68], provisional 62/402,292, pages 61-62); and
determine whether the received resource identifier matches the definition of one or more identifiers (the UE uses the received resource index to find a resource in the lookup table, paragraphs [60, 68], provisional 62/402,292, pages 60, 62); and
wherein the communication terminal is configured such that communication with the base device using the secondary numerology type is conditional on the received resource identifier matching the definition of one or more identifiers (using an identified resource, the UE communicate with the base station using the second numerology by matching the resource index with a resource in the lookup table, paragraphs [60, 61, 64, 71-72], provisional 62/402,292, pages 60-62).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (see Lin, paragraphs [60, 68], provisional 62/402,292, pages 60, 62).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2018/0063835 A1 to Abedini et al. (hereafter refers as Abedini).
Regarding claim 15, Nam does not explicitly teach the indication of a resource indicates “a time when” the group of symbols will occur.
Abedini teaches an indication of a resource indicates a time when the group of symbols will occur (base station indicating a subframe, i.e. a time when a set of symbols, for using the second numerology, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of  as taught by Abedini, with the teachings of group of symbols as taught by Nam, for a purpose of increase efficiency in communication between the communication terminal and the base device by communicating using the secondary numerology type when the secondary numerology type will occur, thus the communication using the secondary numerology type is guaranteed at the time (see Abedini, paragraphs [69-70, 85-88], provisional 62/379,697, paragraphs [51-53, 61-66]).
Regarding claim 17, Nam further teaches wherein the communication base device is configured to:
transmit to the terminal the configuration word indicating the secondary numerology type at a first time (the base station transmits the indication information of an alternative numerology to the UE, at a particular time interval, paragraphs [241, 247-248], provisional, pages 38-40); and
transmit to the terminal the indication of a time and/or frequency space resource associated with the configuration word (the base station further transmits the indication resource index associated with the indication information, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50).
However, Nam does not explicitly teach that the indication is transmitted “at a second time, subsequent” to the first time.
Abedini teaches a communication base device is configured to:
transmit to the terminal the configuration word indicating the secondary numerology type at a first time (a base station transmits indication information specifying a second numerology to a UE at an interval in a fallback subframe, Fig. 7, step 708, paragraph [85], provisional 62/379,697, paragraphs [49-52, 60-64] and Fig. 6, step 608); and
subsequent to the first time, transmit to the terminal the indication of a time and/or frequency space resource associated with the configuration word at a second time (subsequent to the transmission of the indication information specifying the second numerology, the base station transmits an indication of resource, i.e. specifying when the second numerology is take effect, i.e. at second time, Fig. 7, step 710 and paragraph [86], provisional 62/379,697, paragraphs [51-53, 61-66] and Fig. 6, step 610).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of subsequent to the first time, transmit to the terminal the indication of a time and/or frequency space resource associated with the configuration word at a second time as taught by Abedini, with the teachings of transmit to the terminal the indication of a time and/or frequency space resource associated with the configuration word as taught by Nam, for a purpose of increase efficiency in transmitting the indication by sending it in different time period, thus reducing the number of bits being transmitted at a time (see Abedini, Fig. 7, steps 708-710 and paragraphs [85-86], provisional 62/379,697, paragraphs [51-53, 61-66] and Fig. 6, steps 608-610).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) as applied to claims above, and further in view of US 2017/0325256 A1 to Islam et al. (hereafter refers as Islam).
claim 16, Nam does not explicitly teach wherein the indication of a resource indicates “a repetition schedule” for the group of symbols.
Islam teaches an indication of a resource indicates a repetition schedule for the group of symbols (transmitting indication of a resource to an UE, paragraphs [77-78, 105], provisional 62/333,397, paragraphs [67-68, 77-79], indicating a repetition schedule for a group of symbols, paragraphs [77-78, 105, 114], provisional 62/333,397, paragraphs [66-68, 77-79, 101-103]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the indication of a resource indicates a repetition schedule for the group of symbols as taught by Islam, with the teachings of group of symbols as taught by Nam, for a purpose of increase efficiency in communication in the group of symbols by also notify the UE of the repetition schedule in the group of symbols, thus the UE is able to determine whether there is a repetition in the group of symbols (see Islam, paragraphs [77-78, 105, 114], provisional 62/333,397, paragraphs [66-68, 77-79, 101-103]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201968 A1 to Nam et al. (hereafter refers as Nam) in view of US 2009/0298498 A1 to Pisut et al. (hereafter refers as Pisut).
Regarding claim 18, Nam teaches a communication base device for communicating with a terminal by frequency and/or time division multiplexing (a base station for communicate with a UE by frequency and/or time division multiplexing, Fig. 23-24, paragraphs [250-255], provisional 62/356,216, hereafter refers as provisional, Fig. 16-17 and pages 42-43), the communication base device being configured to transmit and/or receive signals to and/or from the terminal using any of a plurality of numerology types (the base station is configured to communicate with the UE using any of a plurality of numerologies, abstract, paragraphs [239-241], provisional, pages 41-42), the communication base device being configured to:
communicate with the base device using a default one of the numerology types (the base station is configured to communicate with the UE using one of the default numerologies, paragraphs [229-233], provisional, pages 35-37) and thereby transmit to the terminal (i) a configuration word indicating a secondary numerology type (the base station transmits an indication information of an alternative numerology to the UE, paragraphs [241, 247-248], provisional, pages 38-40) and (ii) a resource identifier associated with the configuration word (the base station transmits resource index associated with the indication information, paragraphs [242-247, 270, 278], provisional, pages 39, 46, 48, 50); and
communicate with the communication base device using the secondary numerology type (the UE communicates with the base station using the alternative numerology using the resources associated with the resource index, paragraphs [240-247, 252, 260-261] and Fig. 21-25C, provisional, pages 41-43, 47-48).
However, Nam does not explicitly teach “allocate an identity to the terminal, the resource identifier matching the identity allocated to the terminal”.
 Pisut teaches a communication base device for communicating with a terminal (a base station communicate with a mobile station/MS/UE, paragraph [64]), the communication base device being configured to:
(the base station allocates an identification information, i.e. via primary FA, paragraphs [46, 64]);
communicate with the base device and thereby transmit to the terminal a resource identifier (the base station transmits to the MS/UE, a resource allocation information that including an identification information, paragraphs [43-45, 62-64]), the resource identifier matching the identity allocated to the terminal (the MS identifies the resource allocation is for itself, when the identification information in the resource allocation information is matching the identity allocated to the MS, paragraph [64]); and
communicate with the communication base device (the base station communicates with the UE/MS using the resource(s) in the resource allocation information when the identification information in the resource allocation information matched the identity allocated to the MS, paragraph [64]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of allocating an identity to the terminal, the resource identifier matching the identity allocated to the terminal as taught by Pisut, with the teachings of communicating with the base device using the secondary numerology type as taught by Nam, for a purpose of increase efficiency in resource allocation  to the UE, by including the resource identifier that matched with the identity in the resource allocation, thus enabling the UE to determine whether the resource allocation is for itself (see Pisut, paragraphs [9, 62-64]).
Regarding claim 19, Pisut further teaches wherein the resource identifier is indicative of a single terminal or multiple terminals associated with the communication (wherein the resource identifier is indicative of a single terminal, paragraphs [46, 53, 64] and claim 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the resource identifier is indicative of a single terminal or multiple terminals associated with the communication base device as taught by Pisut, with the teachings of Nam, for a purpose of increase efficiency resource allocation  to the UE, by including the resource identifier that matched with the identity in the resource allocation, thus enabling the UE to determine whether the resource allocation is for itself (see Pisut, paragraphs [9, 62-64]).
Regarding claim 20, Pisut further teaches wherein the communication base device is configured to allocate the resource identifier to the terminal (the base station allocates the identification to the MS/UE, wherein the identification is used to identify the resource, paragraphs [46, 64]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the communication base device is configured to allocate the resource identifier to the terminal as taught by Pisut, with the teachings of Nam, for a purpose of increase efficiency resource allocation to the UE, by including the resource identifier that matched with the identity in the resource allocation, thus enabling the UE to determine whether the resource allocation is for itself (see Pisut, paragraphs [9, 62-64]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0290405 A1 discloses a transmitting resource ID that corresponding to a device ID, thus a user device is able to identify the resource ID allocated to it (paragraphs [31, 95, 106, 123]).
US 2019/0159178 A1 discloses determining a basic parameter set/numerology based on DCI format (paragraphs [118-124] and Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        April 2, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).
        2 IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)